J-S42013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JYMEIN BRIAN CHANDLER                      :
                                               :
                       Appellant               :     No. 1252 WDA 2021

      Appeal from the Judgment of Sentence Entered September 20, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0001157-2020


BEFORE:      BOWES, J., OLSON, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                           FILED: DECEMBER 15, 2022

        Jymein Brian Chandler appeals from the judgment of sentence of ten to

twenty years of incarceration imposed after the trial court convicted him of

aggravated assault and related charges. We affirm.

        On November 15, 2019, Allegheny County Police Detectives Jaison

Mikelonis and Timothy Capp were working a crime suppression detail in

Homestead, Pennsylvania, due to a recent uptick in firearm-related violence.

See N.T. Suppression Hearing, 5/26/21, at 5-6. At approximately 7:55 p.m.,

the detectives were driving on 16th Avenue when they observed Appellant

walking on the sidewalk. Id. Appellant was walking with both hands in his

pockets, but only his right-arm was “strongly canted in his right pocket.” Id.

at 7-8. Based on Detective Mikelonis’s “extensive training,” he believed that
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S42013-22



Appellant may be carrying a firearm.      Id.   Accordingly, without displaying

police lights or weapons, the detectives stopped their vehicle alongside

Appellant, identified themselves, and requested to speak with Appellant

through the open car window. Id. Appellant “immediately responded that he

was [seventeen] years old, [so] we could not talk to him and we could not

search him,” but also “stopped on the sidewalk and just stayed there.” Id. at

8. Since Appellant appeared to be underage and in possession of a firearm,

Detective Mikelonis exited the vehicle and began to walk towards Appellant.

Id. at 8-9. As he approached, Detective Mikelonis observed what he believed

to be the outline of the barrel of a firearm protruding through Appellant’s right

coat pocket. Id. at 9. Detective Mikelonis informed Appellant that he was

going to conduct a weapons frisk, which revealed an object that he

immediately recognized as a firearm. Id. Detective Mikelonis then advised

Appellant that he was under arrest.         After a brief scuffle, during which

Appellant assaulted both detectives and threw the firearm, Appellant was

arrested and the loaded Taurus PT 111 Pro 9mm handgun was recovered.

      Appellant was charged with two counts of aggravated assault, and one

count each of persons not to possess firearms, receiving stolen property

(“RSP”), disarming a law enforcement officer, possession of a firearm by a

minor, resisting arrest, possession of marijuana, and carrying a firearm

without a license. Appellant filed a pre-trial suppression motion, contending

that the police officers conducted an investigative detention without the

necessary reasonable suspicion that Appellant was engaged in criminal activity

                                      -2-
J-S42013-22



because the detectives stopped him solely based on the “canted” posture of

his right arm. See Omnibus Pretrial Motion, 7/21/20, at 5. Appellant argued

that since the detectives did not see the outline of the firearm until after the

investigative detention had commenced, the firearm was illegally recovered.

Id.

      On May 26, 2021, the trial court held a hearing on the suppression

motion. The Commonwealth presented the testimony of Detective Mikelonis

who detailed his interaction with Appellant. See N.T. Suppression Hearing,

5/26/21, at 5-23. Afterwards, both parties argued their respective positions

and the court denied the motion, determining that the stop transitioned from

a mere encounter to an investigative detention after the detectives exited the

vehicle and approached Appellant on foot.      Id. at 33-35.    The trial court

credited Detective Mikelonis’s testimony that before he exited the vehicle, he

observed Appellant walking with a “canted” right arm in a high crime area and

was aware that Appellant could not legally possess a firearm. Id. at 7-8.

After exiting the vehicle, Detective Mikelonis witnessed the barrel of a firearm

protruding from Appellant’s coat pocket. Id. at 9. The trial court found that

these three factors taken together constituted the necessary reasonable

suspicion the detectives needed to initiate an investigative detention of

Appellant. Id. at 34-35. Accordingly, the court concluded that the pat down

was legal and the firearm admissible. Id.

      Appellant proceeded directly to a non-jury trial at which he was

convicted of persons not to possess firearms, carrying a firearm without a

                                     -3-
J-S42013-22



license, possession of a firearm by a minor, resisting arrest, and the

aggravated assault of Detective Capp.      The trial court found Appellant not

guilty of the remaining charges. Sentencing was deferred pending preparation

of a presentence investigation report.

      On August 18, 2021, the Commonwealth filed notice of its intent to seek

mandatory-minimum sentencing pursuant to 42 Pa.C.S. § 9714 (sentencing

for second and subsequent offenses).       On September 20, 2021, Appellant

appeared for sentencing. The trial court imposed the mandatory minimum

sentence of ten to twenty years for the aggravated assault conviction. No

further penalty was imposed at the remaining counts. Appellant did not file a

post-sentence motion.    Instead, this timely direct appeal followed.     Both

Appellant and the trial court complied with the mandates of Pa.R.A.P. 1925.

      Appellant raises the following issue for our review: “Whether the trial

court erred in denying [Appellant’s] motion to suppress?” Appellant’s brief at

6.

      Preliminarily, we set forth our standard of review:

      An appellate court’s standard of reviewing the denial of a
      suppression motion is limited to determining whether the
      suppression court’s factual findings are supported by the record
      and whether the legal conclusions drawn from those facts are
      correct. Thus, our review of questions of law is de novo. Our
      scope of review is to consider [the evidence offered by the
      Commonwealth and] only the evidence for the defense as remains
      uncontradicted when read in the context of the suppression record
      as a whole.




                                     -4-
J-S42013-22


Commonwealth v. Shaffer, 209 A.3d 957, 968-69 (Pa. 2019) (citations

omitted). Where the issue on appeal relates solely to a suppression ruling,

we examine “only the suppression hearing record” and exclude from

consideration “evidence elicited at trial.” Commonwealth v. Yandamuri,

159 A.3d 503, 516 (Pa. 2017).

      Both the United States and Pennsylvania Constitutions provide

coterminous protections against “unreasonable searches and seizures.” See

Interest of T.W., 261 A.3d 409, 418 (Pa. 2021). The law recognizes three

distinct levels of interaction between police officers and citizens: (1) a mere

encounter, (2) an investigative detention, and (3) a custodial detention. See

Commonwealth v. Mackey, 177 A.3d 221, 227 (Pa.Super. 2017).                    Our

Supreme Court recently reiterated the requirements that distinguish the

classifications of contacts between the police and the citizenry as follows:

      The first is a mere encounter, sometimes referred to as a
      consensual encounter, which does not require the officer to have
      any suspicion that the citizen is or has been engaged in criminal
      activity. This interaction also does not compel the citizen to stop
      or respond to the officer. A mere encounter does not constitute a
      seizure, as the citizen is free to choose whether to engage with
      the officer and comply with any requests made or, conversely, to
      ignore the officer and continue on his or her way. The second
      type of interaction, an investigative detention, is a temporary
      detention of a citizen. This interaction constitutes a seizure of a
      person, and to be constitutionally valid police must have a
      reasonable suspicion that criminal activity is afoot. The third, a
      custodial detention, is the functional equivalent of an arrest and
      must be supported by probable cause. A custodial detention also
      constitutes a seizure.

      No bright lines separate these types of [interactions], but the
      United States Supreme Court has established an objective test by

                                     -5-
J-S42013-22


      which courts may ascertain whether a seizure has occurred to
      elevate the interaction beyond a mere encounter. The test, often
      referred to as the “free to leave test,” requires the court to
      determine whether, taking into account all of the circumstances
      surrounding the encounter, the police conduct would have
      communicated to a reasonable person that he was not at liberty
      to ignore the police presence and go about his business.
      [W]henever a police officer accosts an individual and restrains his
      freedom to walk away, [the officer] has “seized” that person.

Commonwealth v. Adams, 205 A.3d 1195, 1199-1200 (Pa. 2019). Whether

a seizure has occurred, under the circumstances related in the undisputed

testimony at a suppression hearing, is a question of law involving a plenary

scope of review. See Commonwealth v. Au, 42 A.3d 1002, 1006 (Pa. 2012).

      When    initially   evaluating   the   level   of   interaction   between   law

enforcement and a citizen to determine at what point a seizure occurred,

“courts conduct an objective examination of the totality of the surrounding

circumstances.” Commonwealth v. Lyles, 97 A.3d 298, 302 (Pa. 2014).

Relevant factors of that analysis include, but are not limited to, the following:

“the number of officers present during the interaction; whether the officer

informs the citizen they are suspected of criminal activity; the officer’s

demeanor and tone of voice; the location and timing of the interaction; the

visible presence of weapons on the officer; and the questions asked.”

Commonwealth v. Luczki, 212 A.3d 530, 543 (Pa.Super. 2019) (internal

quotation marks omitted).

      Faced with the above summarized facts, the trial court pinpointed the

transition between a mere encounter and an investigative detention as


                                        -6-
J-S42013-22


occurring after the detectives observed the outline of the firearm, when the

detectives informed Appellant that they were going to subject him to a pat

down. See Trial Court Opinion, 4/7/22, at 5-6. Appellant disputes the trial

court’s timing determination.     In his view, the interaction became an

investigative detention once the detectives asked Appellant a question, exited

their vehicle, and began approaching him. See Appellant’s brief at 25-26.

      In contrast, relying on Commonwealth v. Thomas, 273 A.3d 1190

(Pa.Super. 2022), and Commonwealth v. Newsome, 170 A.3d 1151

(Pa.Super. 2017), the Commonwealth contends that the acts of asking

Appellant a question and exiting the vehicle did not transition the interaction

from a mere encounter to an investigative detention. See Commonwealth’s

brief at 6. Instead, the Commonwealth alleges that the trial court correctly

determined that the interaction transitioned to an investigative detention

when the officers informed Appellant that they intended to conduct a weapons

frisk of his person. Id. By then, the officers had observed the barrel of the

firearm and knew Appellant was underage, which gave them the requisite

reasonable suspicion that Appellant engaged in criminal activity. Therefore,

the investigative detention was valid, and the firearm was legally recovered.

We agree with the Commonwealth.

      In Thomas, supra, two police officers observed the defendant

operating a bicycle on a Philadelphia sidewalk, which was in violation of a city

ordinance since the defendant was over the age of twelve. Without activating


                                     -7-
J-S42013-22


their siren, the police pulled their vehicle alongside the defendant, informing

him that he was violating the city ordinance. Afterwards, one of the officers

asked the defendant, “Yo, can you hold up a second?” Id. at 1201. While the

other officer exited the vehicle, the defendant pointed and uttered something

unintelligible before running in the opposite direction.     As he fled, the

defendant reached into his waistband and discarded a firearm, which the

officers later recovered.

      The defendant unsuccessfully sought suppression of the firearm

contending that his abandonment of the firearm was coerced because the

police did not have the reasonable suspicion needed to stop him. A prior panel

of this Court affirmed the suppression court’s denial, finding that the

interaction had remained a mere encounter even after the officer exited his

vehicle. Id. at 1201. Since the officers did not demand compliance, threaten

consequences for non-compliance, obstruct the defendant’s ability to continue

walking down the street, activate their lights and sirens, brandish a weapon,

or make any show of force, the totality of the circumstances demonstrated

that the interaction was a mere encounter and the defendant’s flight was

unprovoked. Id.

      Similarly, in Newsome, a police officer responded to an anonymous

radio call that several individuals were passing around a firearm in an area

known for shootings. When he arrived, the officer observed a group of men

huddled together and two individuals walking away. The officer exited his


                                     -8-
J-S42013-22


vehicle and “asked” one of the individuals walking way, later identified as the

defendant, “to come here” so he could talk to him. See Newsome, supra at

1153.     However, the defendant refused and continued walking down the

street. As the defendant walked away, the officer “asked [defendant to stop]”

two more times. Id. at 1156. Once the defendant was approximately eight

feet away, the officer observed the defendant dispose of what appeared to be

a handgun in a nearby flowerpot.      Thereafter, another officer recovered a

firearm from the flowerpot. The defendant was arrested and charged with

possessing the firearm without a license.

        The defendant sought suppression of the firearm, contending that the

officer lacked the reasonable suspicion needed to stop or question him. The

trial court granted the motion and the Commonwealth appealed. On appeal,

this Court examined the circumstances surrounding the interaction and found

that the initial interaction with the defendant was a mere encounter that

developed into a lawful investigative detention after the officer observed the

defendant discard the firearm. In reaching this conclusion, we considered the

totality of the circumstances, finding that they failed to support a conclusion

that the defendant had been seized during his initial encounter with the officer.

Specifically, we found that the officer had not engaged his vehicle’s siren or

lights, brandished a weapon, engaged in an overwhelming show of force, told

the defendant he was not free to leave, or obstructed his ability to continue

walking. While the officer had acknowledged that he “asked [the defendant]


                                      -9-
J-S42013-22


to stop” two or three times, there was no evidence that the officer threatened

any consequences for non-compliance or used an authoritative tone. Id. at

1156. Accordingly, we reversed and remanded the trial court’s grant of the

defendant’s motion to suppress, explaining that a request to “come here” so

that the officer could talk to the defendant “was not a substantial impairment

on the defendant’s liberty of movement, particularly considering the officer’s

legitimate concerns for the safety of the community[.]” Id.

      Instantly, the court explained that the request to speak with Appellant

constituted a mere encounter that later transitioned to an investigative

detention by stating:

      . . . once [Appellant] says I am [seventeen], he announces to the
      police that he is under age. If he would have said I am [twenty-
      two], it’s not the same case. It’s not the same case at all.

            But he says I’m [seventeen]. And he looks like he’s young
      enough to be [seventeen]. And if I said I am [seventeen], that
      wouldn’t go very far. But he looks like he could be 17 and he’s
      saying it in a way like I don’t want to be bothered by you. So it
      appears he is saying I have the ability to not be bothered by you,
      here’s why. They rely on what he says as to his age.

             They get out of the car. They still haven’t stopped him, as
      that term is meant in investigation detention. And as they
      approach, they see what appears to be the barrel of a gun in his
      jacket. What appears to be the barrel of a gun coupled with the
      way his arm is positioned and his announcing his age, in my view,
      give the police the right to conduct an investigative detention at
      that time, not before.

             But those three things coming together—granted, the police
      were out of the vehicle, but they are allowed to get out of their
      vehicle. They could have just followed [Appellant] down the street
      and just sort of walked behind him. I mean, they are legally
      entitled to walk down the street too.

                                    - 10 -
J-S42013-22


            So I don’t find any use of police authority in a way that
      compromised [Appellant’s] rights under the federal and/or state
      constitutions. The motion to suppress is denied.

Id. at 33-35. In its Rule 1925(a) opinion, the trial court provided a succinct

summation of relevant legal precedent before espousing on its position

further, reasoning:

             In this case, this [c]ourt believes that the initial interaction
      between the detectives and [Appellant] was a mere encounter.
      The detectives were simply driving in their police vehicle and
      asked to speak to [Appellant]. [Appellant’s] liberty was not
      restricted and he was under no compulsion to speak with the
      detectives.     This Court also believes that the interaction
      transformed into an investigatory detention after [Appellant]
      informed the detectives that he was [seventeen] year[s] old and
      Detective Mikelonis believed he observed a firearm sticking out
      from [Appellant’s] pocket. At this point, Detective Mikelonis
      informed [Appellant] that Detective Mikelonis was going to
      perform a pat-down. This [c]ourt believes that the investigatory
      detention was firmly supported by reasonable suspicion that
      criminal activity was afoot. [Appellant’s] own words provided
      reasonable suspicion that [Appellant] was [seventeen] years old.
      Detective Mikelonis’[s] observation of a firearm concealed on
      [Appellant’s] person provided reasonable suspicion that
      [Appellant] was committing a crime. The investigative detention
      was legal.

Trial Court Opinion, 4/7/22, at 5-6.

      We agree that the totality of the circumstances support a finding that

the initial interaction between the detectives and Appellant was a mere

encounter. The encounter involved no police lights, guns drawn, intimidating

movement, show of force, obstruction, physical restraint, or even a

commanding tone of voice.         See Thomas, supra at 1201; see also

Newsome, supra at 1156. The detectives did not demand compliance, but


                                       - 11 -
J-S42013-22


merely asked if they could speak with Appellant, which amounted to a less

intrusive question than the requests deemed consistent with a mere encounter

in Thomas and Newsome. Thus, consistent with Thomas and Newsome,

the act of posting a question and exiting the vehicle, without more, did not

amount to an investigative detention.         Therefore, we find record and

precedential support for the trial court’s conclusion that the initial interaction

was a mere encounter which did not require any level of suspicion.

Accordingly, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2022




                                     - 12 -